Case 7:19-cr-00040. Document 1 Filed on 12/10/18 in TXSD Page 1of1

“N

AO 91 (Rev 8/01) | Criminal Complaint . : . : United States District Court
- Sulinem Distictof texas ~~
f

United States District Court | DEC 9 2018

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION ~~ David S. Bradley, Clerk

 

UNITED STATES OF AMERICA
Vv. CRIMINAL COMPLAINT
Rober Adalid Matute-Flores

Case Number: M-18-2511-M
AKA: Roberth Matute-Flores

IAE YOB: 1988
Honduras
(Name and Address of Defendant)

1, the undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about December 8, 2018 in Hidalgo County, in
the ____ Southern District of Texas

 

 

(Track Statutory Language of Offense)
being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law,
and thereafter was found near Mission, Texas, within the Southern District of Texas, the Attorney General of the United

States and/or the Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for
admission into the United States;

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
{ further state that I am a(n) Senior Patrol Agent_ and that this complaint is based on the
following facts:

Rober Adalid Matute-Flores was encountered by Border Patro! Agents near Mission, Texas on December 08, 2018. The
investigating Agent established that the defendant was an undocumented alien and requested record checks. The defendant
claims {0 have illegally entered the United States on December 08, 2018 near Hidalgo, exas. Record checks revealed the
Defendant was formally deported/excluded from the United States on September 17, 2018 through Miami, Florida. Prior to
deportation/exclusion the defendant was instructed not to return to the United States without permission from the U.S,
Attorney General and/or the Secretary of Homeland Security, On May 19, 2017, the defendant was convicted of 8 USC 1326 \
Illegal Re-Entry After Removal and was sentenced to ten (16) months confinement and twelve (12) months supervised release

term.

 

I declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 9, 2018.

Continued on the attached sheet and made a part of this complaint: , [_|ves [x|No

Submitted by reliable electronic means, sworn to and attested to

telephonically per Fed. R. Cr. P. 4.1, and probable cause found on: ISI Miguel A. Valle a

Sworn to beforeme: ~ * Signature of Complainant; >

42/09/2018 . 3:46 p.m. Miguel A. Valle

; “ ‘ SPA
Lick € On :
Peter E, Ormsby , U.S. Magistrate Judge tv
Name and Title of Judicial Officer Signature of Judicial Officer

 

 

 

 

 

 
